Citation Nr: 1802137	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder bursitis.

2.  Entitlement to an increased rating for left shoulder bursitis.

3.  Entitlement to an increased rating for right elbow epicondylitis.

4.  Entitlement to an increased rating for left elbow epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from August 1990 to August 2010.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has since relocated and jurisdiction lies with the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that the Veteran underwent a private medical examination in August 2013 and was provided VA examinations in January 2012 in connection with his service-connected shoulder and elbow disabilities.

In a February 2016 statement, the Veteran's representative indicated the Veteran's contentions that the symptoms associated with his right and left shoulder conditions and his right and left elbow conditions present a greater degree of impairment than currently indicated by the assigned evaluation.  In the Veteran's statement received by VA on February 10, 2017, he stated with regard to his elbows and shoulders, "[n]one of the injuries is healing, and is getting worse with time."  

As it has been approximately six years since the Veteran has been provided a VA examination concerning his shoulder or elbow conditions and as he has asserted a worsening of his condition since that examination, i.e. "none of the injuries is healing, and is getting worse with time," a remand is necessary to ensure that the record contains evidence of the current severity of the Veteran's service-connected left and right shoulder disabilities and his service-connected left and right elbow disabilities.   

For these reasons, the claims must be remanded for the AOJ to schedule the Veteran for another examination of his shoulders and elbows.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate and adequate VA examinations to determine the current severity and extent of his service-connected bilateral shoulder and elbow disabilities.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then, readjudicate the claims that are the subject of this Remand.  If any benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

	(CONTINUED ON NEXT PAGE)



handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



